USA Truck Announces Second Quarter Results VAN BUREN, ARKANSASJuly 21, 2011 USA Truck, Inc. (NASDAQ: USAK) today announced base revenue of $108.5 million for the quarter ended June 30, 2011, an increase of 14.3% from $94.9 million for the same quarter of 2010.Net income was $0.6 million, $0.06 per share, for the quarter ended June 30, 2011, compared to $0.9 million, $0.09 per share, for the same quarter of 2010.During the quarter ended June 30, 2010, we entered into, and subsequently sold, a fuel hedge contract which resulted in a reduction of fuel expense on a pre-tax basis of approximately $1.2 million and on a net-of-tax basis of approximately $0.7 million, or $0.07 per share. Base revenue increased 13.0% to $208.1 million for the six months ended June 30, 2011, from $184.1 million for the same period of 2010.We incurred a net loss of $2.12 million, $0.21 per share, for the six months ended June 30, 2011, compared to a net loss of $2.10 million, $0.20 per share, for the same period of 2010. In comparing the financial results of the quarter ended June 30, 2011, to the comparable period of 2010, Cliff Beckham, President and CEO, made the following statement: “Despite a relatively soft freight environment in the first six weeks of the quarter, we nearly tripled our earnings excluding the effect of last year's fuel hedge gain, which amounted to approximately $1.2 million pretax, or $0.07 per share. As we progress toward full implementation of our VEVA (Vision for Economic Value Added) strategic plan, we believe our diversified model of integrated and complimentary service offerings exhibits more signs of maturity. “In Trucking, our customer, lane and load selection continued to improve, partially offset by increased driver-related costs: · Customers who we consider “core” to our long-term prospects represented 33% of our total revenue during the quarter compared to just 24% during the comparable quarter. Those customers were specifically selected as “core” customers because, among other things, their freight has tended to remain consistent seasonally and cyclically. · Fifty-three percent of our loads moved in our Spider Web network compared to 46% a year ago. The improved density in our preferred lanes and a generally favorable industry environment for pricing led to an 8.5% increase in our loaded rate per mile to $1.655, the highest in our history. · Our freight network is becoming increasingly regionalized as our Spider Web density grows. Our loaded length of haul was 534 miles, the shortest in our history. · The growing ability of our team members to profitably service our customers' capacity needs and balance our freight network was increasingly evident throughout the course of the quarter. · The major impediment to greater earnings in Trucking was a lack of qualified drivers: · Though our turnover rate was actually lower than the second quarter of 2010, the carryover of unmanned trucks from the first quarter led to elevated driver-related costs as we worked to man those trucks with highly qualified drivers.As a result, driver compensation costs increased nearly $0.03 per mile or approximately $0.08 per share for the quarter.Driver recruiting and training costs also increased by 20%, or approximately $0.03 per share.We expect that most of these costs will subside upon reaching our goal of 3% unmanned tractors. · An average of 9.1% of our fleet was unmanned during the quarter compared to 6.5% last year. The 2.6% difference reduced earnings by nearly $0.05 per share due to a reduction in miles per tractor per week (achieving our goal of no more than 3% of unmanned trucks would have added approximately another $0.07 of earnings to the quarter). “In SCS (Strategic Capacity Solutions, our brokerage service offering), base revenue more than doubled and operating income increased approximately two-and-a-half times to $2.3 million. That performance was driven by growth in branch offices (we added three during the quarter bringing the total number of branches to 11), and by growth in productivity (operating income per SCS team member grew by 60%). Not only did our SCS team members execute the model well, but they also provided solutions for over 16,000 loads for our SCS customers, most of whom are also Trucking customers who appreciate the additional capacity. “In Intermodal, we are still working to fully utilize the private containers we took delivery of last fall.While the addition of those containers drove substantial revenue growth, a lack of load volume in the right lanes resulted in an operating loss.However, that loss was considerably smaller than the first quarter 2011 loss.Despite the lack of profitability during the quarter, Intermodal provided our customers with solutions for nearly 3,600 loads.We expect Intermodal will be profitable during the third quarter based on current market conditions. “Overall, our model gained momentum as the quarter unfolded.Tighter truck capacity relative to freight demand certainly contributed to that momentum late in the quarter, but we believe our model gained a measure of maturity during the quarter as we extended our services to specific new customers in the right lanes at the right prices. “While we realize that much work remains before we achieve our first strategic objective of earning our cost of capital and that a $0.06 profit is inadequate, we also recognize meaningful progress has been made and June gave us a glimpse of what we believe our developing model is capable of producing.” Darron Ming, Vice President and Chief Financial Officer of the Company, added the following statement concerning liquidity and capital resources: “Total debt increased $16.3 million from December 31, 2010 as a result of the purchase of 305 tractors and 350 trailers during the first half of 2011.In addition, cash provided by operations was hampered by the rise in fuel prices during 2011, which increased our accounts receivable as we passed along increased fuel surcharges to our customers.We would anticipate our cash provided by operations to show improvement during the second half of 2011, especially if fuel prices stabilize.We intend to purchase an additional 250 tractors during the second half of 2011, and we expect our total net capital expenditures for the remainder of the year to approximate $18.1 million.We were in compliance with all our debt covenants and as of June 30, 2011, we have $38.2 million available on our Credit Agreement and $37.7 million available through leasing commitments.” USA Truck, Inc. The following table summarizes the results of operations information of USA Truck, Inc. (“Company”) for the three and six month periods indicated: USA TRUCK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue: Trucking revenue $ Strategic Capacity Solutions revenue Intermodal revenue Base revenue Fuel surcharge revenue Total revenue Operating expenses and costs: Fuel and fuel taxes Salaries, wages and employee benefits Purchased transportation Depreciation and amortization Operations and maintenance Insurance and claims Operating taxes and licenses Communications and utilities Gain on disposal of revenue equipment, net Other Total operating expenses and costs Operating income (loss) Other expenses (income): Interest expense Other, net Total other expenses, net Income (loss) before income taxes Income tax expense (benefit) Net income (loss) $ Net earnings (loss) per share information: Average shares outstanding (Basic) Basic earnings (loss) per share $ Average shares outstanding (Diluted) Diluted earnings (loss) per share $ USA Truck, Inc. The following table includes key operating results and statistics for our three operating segments. Three Months Ended Six Months Ended June 30, June 30, Trucking: Operating income (loss) (in thousands) (1) $ 37 $ $ $ Operating ratio (2) % Total miles (in thousands) (3) Empty mile factor % Weighted average number of tractors (4) Average miles per tractor per period Average miles per tractor per week Average miles per trip Base Trucking revenue per tractor per week $ Number of tractors at end of period (4) Strategic Capacity Solutions: Operating income (in thousands) (1) $ Gross margin (5) % Intermodal: Operating (loss) income (in thousands) (1) $ 85 Gross margin (5) % (1)Operating income (loss) is calculated by deducting total operating expenses from total revenues. (2) Operating ratio is calculated by dividing total operating expenses, net of fuel surcharge, by base revenue. (3) Total miles include both loaded and empty miles. (4) Tractors include Company-operated tractors in service plus tractors operated by independent contractors. (5) Gross margin is calculated by taking total base revenue, less purchased transportation expense net of fuel surcharge revenue and dividing that amount by total base revenue.This calculation includes intercompany revenues and expenses. The following table reflects the condensed financial position of the Company as of the dates indicated: (in thousands) June 30, December 31, Assets Current assets: Cash
